DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/30/2020, with respect to the prior art rejections and indefiniteness rejections have been fully considered and are persuasive in view of the amendments to the claims.  The previous grounds of rejections have been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bradley Corsello on 3/17/2021.
The application has been amended as follows: 
Claim 2, last line is amended to recite: “… a reference signal generated by the reference electrode”.
Claim 7, last line is amended to recite: “… a reference signal generated by the reference electrode”.
Claim 8, last paragraph, is amended to recite: “based on the position signals received during the step of moving the one or more electrodes about the different region of the heart…”
Allowable Subject Matter
Claims 1-3, 5-8, 10, and 13-14 are allowed.
The following is an examiner’s statement of reasons for allowance: In the closest prior art, Bar-Tal et al. (US Patent 8456182) and Zino et al. (US Patent 9615764) fail to disclose or suggest selecting, based on the position signals received during motion of the one or more electrodes in the region of the heart, a partial subset of the electrode-patches, the partial subset consisting of three or more most-orthogonal electrode-patches of the plurality of electrode-patches; and estimating a position of at least one of the electrodes in the heart, based on the position signals received during motion of the one or more electrodes in the region of the heart, from the selected partial subset of the electrode-patches.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/A.A.G./
Anant A GuptaExaminer, Art Unit 3792 


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792